Citation Nr: 1746797	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 09-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability manifested by muscle spasms or pain in the lower extremities, to include as due to herbicide exposure.

2. Entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss disability and left ear cholesteatoma, to include as secondary to service-connected tinnitus, and to include as due to herbicide exposure.

3. Entitlement to service connection for bronchitis, to include as due to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy in the lower extremities, characterized by burning and pain, to include as due to herbicide exposure.

5. Entitlement to service connection for a skin rash of the hands, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was previously remanded in June 2015 to schedule the Veteran for a videoconference hearing before the Board. Although the Veteran was scheduled for a videoconference hearing, he did not appear and has not submitted another hearing request. As such the Veteran's hearing request is considered withdrawn.

Additionally, the Board notes that on the Veteran's July 2009 formal appeal, he indicated that he believed that all of the disabilities on appeal are due to Agent Orange exposure during the Veteran's active duty service in the Republic of Vietnam. Accordingly, the Board has recharacterized the issues on appeal to reflect this contention. Moreover, given the evidence of record indicating that the Veteran may have multiple ear disabilities relevant to his bilateral hearing loss the Board has recharacterized the Veteran's bilateral hearing loss claim to a bilateral ear disability to include bilateral hearing loss. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2017, the Board remanded the Veteran's claims for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a disability manifested by muscle spasm or pain in the lower extremities (other than peripheral neuropathy).

2. The Veteran's bilateral ear disability, to include bilateral hearing loss disability and left ear cholesteatoma, did not have its onset in service, bilateral sensorineural hearing loss did not manifest to a compensable degree within one year following service discharge, and bilateral hearing loss disability and left ear cholesteatoma are not otherwise due to service, to include as due to herbicide exposure.

3. The evidence of record does not establish a current diagnosis of bronchitis.

4. The Veteran is not shown to have had acute or subacute or early onset peripheral neuropathy in the lower extremities, peripheral neuropathy did not have its onset in service or within one year following service discharge, and peripheral neuropathy is not otherwise due to service, to include as due to herbicide exposure.

5. The Veteran does not have a current diagnosis of a skin rash of the hands.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by muscle spasm or pain in the lower extremities (other than peripheral neuropathy) have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a bilateral ear disability, to include bilateral hearing loss disability and left ear cholesteatoma, to include as secondary to service-connected tinnitus, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for bronchitis have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for a skin rash of the hands have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in February 2017, the Board remanded the disability service connection issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).


III. Herbicide Agent Exposure

Service connection may be granted on a presumptive basis for certain diseases, including prostate cancer, associated with exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV. Muscle Spasms/Pain

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a disability manifested by muscle spasms or muscle pain, other than peripheral neuropathy. The reasons follow.

In March 2017, the Veteran received a muscle examination. The examiner found that the Veteran had a normal muscle examination, and was not, at the time of the March 2017 examination or previously, ever diagnosed with a muscle injury.

Without evidence of a current disability due to disease or injury, service connection for a disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). Symptoms, such as muscle pain, without an underlying disease or injury, cannot meet the regulatory requirement for the existence of a current disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Because a medical professional has determined that the Veteran's muscle pain is not indicative of a current disability due to disease or injury, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

V. Ear disability 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss disability and left ear cholesteatoma, to include as secondary to service-connected tinnitus, and to include as due to herbicide exposure. The reasons follow.

The Veteran's service treatment records (STRs) show that on April 2, 1971 he complained of pain in his left ear and was diagnosed with otitis and cerumen impaction. The Veteran was treated with otic drops and the issue resolved. At the Veteran's "triennial" examination dated May 20, 1971, the examination report showed he had normal ears generally, normal ear drums, and normal hearing. A July 1971 Medical history contains a report of history of ear, eye, nose, or throat trouble.

A review of the claims file reveals that an April 2008 VA examination report diagnosed the Veteran with mild to moderate mixed hearing loss in his left ear, and a September 2013 VA Disability Benefit Questionnaire (DBQ) diagnosed the Veteran with sensorineural hearing loss (SNHL) in the right ear, and mixed hearing loss in the left ear. The underlying audiometric results meet the criteria for the VA definition of hearing loss under 38 C.F.R. § 3.385. Thus, there is evidence of a current disability.

The Veteran's April 2008 and September 2013 VA examination reports include a lay statement by the Veteran that he was exposed to noise caused by a cannon that was only 20 feet from him while in service and was not using hearing protection when this occurred. He reported that his left ear was closest to the cannon and that he immediately noticed tinnitus and hearing loss after this event. The September 2013 VA examiner was unable to provide an etiology opinion as the claims file was not available for review.

In a previous remand the Board found that the etiology opinion contained in the April 2008 VA examination report was inadequate. That examiner opined only that is was "not likely" that the Veteran's hearing loss was related to service; and the Board noted that the record contained a positive etiology opinion provided in June 2015 by Dr. M. K, in a private medical record.

The Veteran was diagnosed with left ear cholesteatoma in 2013, and had a related surgery in May 2014. Complications required the Veteran to undergo another surgery thereafter. A November 2013 VA treatment record contained in the Veteran's Virtual VA folder indicates that the Veteran has a history of ear infections and Eustachian tube dysfunction.

In March 2017, the Veteran received a VA examination for hearing loss and tinnitus. The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by service. The examiner based this opinion on review of the Veteran's STRs, where hearing was within normal limits bilaterally in 1968, as well in 1971. The examiner also stated there was no threshold shift between enlistment and discharge. The examiner noted that after service the Veteran worked on airplanes, where hearing protection was not required for the first 15 years, but for the next 15 years, his employer had been "aggressive" with ear protection.

In March 2017, the Veteran received another VA examination for his ears. The Veteran denied having chronic ear infections such as otitis externa or media prior to his diagnosis with cholesteatoma and subsequent surgeries, or since that time. The examiner opined that the Veteran's hearing loss was less likely as not due to or caused by service. The examiner stated that there is no causal relation of the Veteran's service connected tinnitus to cause a structural ear condition. Therefore, the examiner opined that it is less likely as not for the cholesteatoma to be caused or aggravated by the Veteran's service-connected tinnitus.

The Veteran's ear disability is not eligible for presumptive service connection due to herbicide agent exposure, as it is not one of the enumerated diseases associated with herbicide exposure. 38 C.F.R. § 3.309(e).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Here the Veteran's hearing loss was not shown within service or within one year of service and not evidenced until 2008. Therefore, the provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply.

The preponderance of the evidence is against a nexus between the Veteran's current bilateral hearing loss disability and left ear cholesteatoma and his active service, to include his in-service complaints discussed above and is also against evidence of causation or aggravation by the service-connected tinnitus. The Board is aware of the June 2015 positive private opinion submitted, wherein the audiologist attributed the Veteran's hearing loss to service; however, the examiner did not indicate he had reviewed the Veteran's service treatment records, which a VA examiner had noted there was no threshold shift between the Veteran's enlistment and separation hearings tests and did not provide a rationale for the conclusion. Thus, the Board finds that the 2017 VA opinion outweighs the private opinion. Additionally, to the extent that the Veteran attempts to provide a nexus between his bilateral hearing loss disability and the left ear cholesteatoma and active service, such statements are also outweighed by the VA medical opinion. There, the VA examiner rendered an opinion following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral ear disability, to include bilateral hearing loss disability and left ear cholesteatoma, to include as secondary to tinnitus, and to include as due to herbicide exposure. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VI. Bronchitis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bronchitis. The reasons follow.

According to the Veteran's STRs, the Veteran's entrance examination dated October 30, 1968 and the separation examination dated May 20, 1971, was negative for history or complaint of bronchitis. There is no other mention of bronchitis in the Veteran's STRs.

VA sent the Veteran a Veterans Claims Assistance Act (VCAA) letter on July 7, 2007, requesting current medical evidence showing bronchitis existed from' the Veteran's military service to the present. As of this date, VA has not received any medical evidence related to the Veteran's claim.

The Veteran has not either provided permission for VA to obtain records nor has he submitted records establishing competent evidence of a current disability. Because there is no competent evidence in the record to confirm a diagnosis of bronchitis, the Board concludes that there is no competent evidence of a current disability. Brammer, 3 Vet. App. 223; see also Gilpin, 155 F.3d 1353 (service connection may not be granted unless a current disability exists). 

Accordingly, the preponderance of the evidence is against the claim for service connection for bronchitis. The benefit of the doubt rule does not apply, and the Veteran's claim for service connection for bronchitis is denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

VII. Peripheral Neuropathy

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy in the lower extremities, to include as due to herbicide exposure. The reasons follow.

According to the Veteran's STRs, the Veteran's entrance examination dated October 30, 1968, was negative for history or diagnosis of burning and pain in the lower extremities or peripheral neuropathy (PN). STRs are negative for history of treatment or diagnosis of burning and pain in the lower extremities or for PN. The Veteran's separation examination dated May 20, 1971, showed that clinical evaluation of the lower extremities was normal.

The Veteran received a VA examination for peripheral nerve conditions in March 2017. The examiner stated that the Veteran's PN was not "early onset," since it did not manifest itself within one year of service. The examiner reported that the Veteran had a nerve conduction study (NCS) performed on November 12, 2009 that was normal. A repeat of the NCS in 2013 showed a diagnosis of polyneuropathy. The examiner stated that the Veteran's STRs were negative for complaints of burning or pain in the lower extremities. The examiner also opined that a toxic or environmental reaction to herbicide exposure would have manifested itself during the exposure causing acute symptoms to be reported at the time. Therefore, the examiner concluded that it is less likely as not for the current condition have been incurred during military service or to be due to herbicide exposure in service.

Although acute and subacute PN are eligible for presumptive service connection due to herbicide agent exposure, here the presumption is rebutted by the fact that the Veteran did not report any symptoms in service, and there is no other evidence to establish PN within one year following service discharge, and an NCS conducted more than 35 years after the exposure showed normal results . Thus, the Veteran's neurological disability involving his lower extremities does not meet the criteria for presumed service connection for acute and subacute PN.

Further, neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system." Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994). Therefore, PN falls under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a). As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to PN.

For chronic diseases service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, PN will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

As already stated above when addressing PN due to herbicide exposure, the Veteran's PN did not manifest in service or within one year of the Veteran's service discharge of service (as evidenced by the fact that it was not shown in a 2009 NCS), therefore the Veteran is not entitled to the above listed provisions.

There is no competent evidence of a nexus between the Veteran's current peripheral nerve disability and his active service. The Board is aware that the Veteran has alleged a nexus to service; however, neurological disabilities, such as peripheral neuropathy, require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's peripheral neuropathy is not a simple question that can be determined based on mere personal observation by a lay person. Therefore, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VIII. Skin Rash

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a skin rash of the hands, to include as due to herbicide exposure. The reasons follow.

Throughout the appeal, there is a lack of competent and credible evidence of a skin rash. For example, following the Veteran's 2007 claim for service connection for a skin rash, he was examined in September 2008 at VA. The Veteran did not report a skin rash, but in addressing the Veteran's systems, which includes his skin, the examiner wrote, "No rashes." In October 2009, April 2010, and January 2011 VA treatment records, the Veteran's skin showed no rashes. Thus, it is not a matter of there being no rash documented, but rather an affirmative report by a medical professional that the Veteran's skin does not have a rash. Additionally, in reviewing the VA treatment records and the "Problem List" within these records that provide a list of the Veteran's active disabilities, a skin rash is not on that list. Further, in March 2017, the Veteran received a VA examination. At the examination, the Veteran reported having a rash in his hands that resolved in 2013 with medication. The Veteran reported that he takes medication for the rash as needed, and currently had a stomach rash. The examiner stated that there is no current evidence of a skin condition of the hands and no current hand rash, which would include no evidence of choracne or porphyria cutanea tarda. 

To the extent that the Veteran claims he has a rash on his hands, the Board finds that the medical records, which cover a period of nine years and show no rash outweigh the Veteran's allegation of having a skin rash on his hands during the appeal period. Accordingly, without evidence of a current disability, service connection is not warranted.  Brammer, 3 Vet. App. 223; see also Gilpin, 155 F.3d 1353 (service connection may not be granted unless a current disability exists). The benefit of the doubt rule does not apply, and the Veteran's claim for service connection for a skin rash is denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a disability manifested by muscle spasm in the lower extremities, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bilateral ear disability to include bilateral hearing loss disability and left ear cholesteatoma, to include as secondary to service-connected tinnitus, and to include as due to herbicide exposure, is denied.

Entitlement to service connection for bronchitis, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a peripheral neuropathy of the lower extremities, characterized by burning and pain, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a skin rash of the hands, to include as due to herbicide exposure, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


